
	
		I
		111th CONGRESS
		2d Session
		H. R. 4902
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2010
			Mr. McKeon introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To establish additional research, study, and reporting
		  requirements for the Department of Defense working group reviewing the possible
		  repeal of current United States policy concerning homosexuality in the Armed
		  Forces, referred to as Don’t Ask, Don’t Tell and codified as section 654 of
		  title 10, United States Code.
	
	
		1.Revised guidance, terms of
			 reference, and objectives for Department of Defense working group reviewing
			 possible repeal of current policy concerning homosexuality in the Armed
			 Forces
			(a)Modification of
			 guidance and terms of reference
				(1)Modification
			 requiredAs specified in
			 paragraph (2) and subsection (b), the Secretary of Defense shall modify the
			 guidance and terms of reference issued on March 2, 2010, in connection with the
			 establishment of the Department of Defense working group (in this section
			 referred to as the working group) to conduct a comprehensive
			 review of the possible repeal of section 654 of title 10, United States Code,
			 which codifies United States policy concerning homosexuality in the Armed
			 Forces (in this section referred to as section 654).
				(2)EvaluationIn making the modifications required by
			 paragraph (1), the Secretary shall ensure that the final report of the working
			 group provides a comprehensive and objective evaluation of—
					(A)whether
			 application of section 654 has or is undermining military readiness in any
			 significant way;
					(B)whether repeal or
			 amendment of section 654 will improve military readiness in significant,
			 measurable ways; and
					(C)what the implications for and effects on
			 military readiness, cohesion, morale, good order, and discipline are entailed
			 as a result of repeal or amendment of section 654.
					(3)Scope of
			 evaluationThe evaluation described in paragraph (2) shall
			 encompass the regular and reserve components, military family members and
			 dependents, and matters of expanded eligibility of retirees and their families
			 and dependents for Federal benefits as a result of military service before any
			 repeal of such section.
				(b)Expanded
			 objectivesIn addition to the requirements established by the
			 terms of reference issued on March 2, 2010, the working group shall examine and
			 report to the Secretary of Defense on the following matters:
				(1)Whether the
			 findings contained in subsection (a) of section 654 remain valid.
				(2)Whether section 654 has hindered, in a
			 measurably significant way, the ability of the Armed Forces to recruit and
			 retain a sufficient number of qualified personnel to meet service manpower
			 requirements.
				(3)Whether section 654 has hindered the
			 ability of any component, especially the Army, the Marine Corps, and the Army
			 National Guard, to increase manpower, especially during wartime.
				(4)Whether the discharge of personnel under
			 section 654 has had a measurably significant impact on military readiness or on
			 the ability of the Armed Forces to carry out their wartime missions since
			 September 11, 2001.
				(5)Given the numbers of personnel discharged
			 under section 654 since enactment of the section on November 30, 1993, compared
			 to the total number of personnel separated from the Armed Forces for all
			 reasons since that date, whether discharges under section 654 have been a
			 significant source of attrition for the Armed Forces.
				(6)Whether repeal of section 654 is a military
			 necessity for sustaining future military readiness and effectiveness.
				(7)The extent to which, and how, repeal of
			 section 654 would improve military readiness, cohesion, morale, good order, and
			 discipline.
				(8)The extent to which repeal of section 654
			 would have negative impacts on military readiness, cohesion, morale, good
			 order, and discipline; the nature and extent of the negative impacts; whether
			 the negative impacts would be of short duration or an extended duration; and
			 what measures will be necessary to negate or mitigate the anticipated negative
			 impacts of repeal.
				(9)Whether, and how, repeal of section 654
			 would improve military family readiness, and the measures necessary to ensure
			 that a repeal of section 654 would not degrade military family
			 readiness.
				(10)The extent to which repeal of section 654
			 would affect the propensity of prospective recruits to enlist in the Armed
			 Forces and the propensity of influencers (such as parents, coaches, teachers,
			 and religious leaders) to recommend military service.
				(11)The extent to which repeal of section 654
			 would affect retention, especially whether repeal of section 654 would
			 significantly improve the ability of the Armed Forces to retain personnel to
			 meet manpower requirements.
				(12)Assuming repeal of section 654, the extent
			 to which pay and benefits (such as health care, military housing, and survivor
			 benefits) and other support (such as spouse employment preferences, education
			 and training, and dependent education) currently provided by the Department of
			 Defense to married couples and families should be provided to the domestic
			 partners, spouses and dependents of gay and lesbian personnel, and the extent
			 to which those benefits should be any different than the benefits provided to
			 military spouses and dependents, and the extent to which those benefits could
			 be provided by policy or executive order without statutory changes.
				(13)The extent to which Federal laws, including
			 those regulating the Department of Veterans Affairs, the Department of
			 Education, and the Department of Health and Human Services, the Uniform Code of
			 Military Justice, and Department of Defense and Department of Veterans affairs
			 policies would have to be changed in order for a repeal of section 654 to be
			 effective in promoting the readiness, morale, cohesion, welfare and discipline
			 of members of the Armed Forces and their families and dependents.
				(14)Whether a statute
			 prohibiting discrimination on the basis of sexual orientation, such as proposed
			 in H.R. 1283 of the 111th Congress, would be necessary or desirable as part of
			 the repeal of section 654; and, if the nondiscrimination policy set out in such
			 bill were enacted into law, given such bill’s proposed statutory definition of
			 sexual orientation, an evaluation of—
					(A)the Department of
			 Defense and Armed Forces polices that would have to be changed and the nature
			 of the changes;
					(B)the legal and
			 practical implementation challenges associated with such changes, especially
			 for commanders and leaders;
					(C)the measures
			 required to overcome those challenges; and
					(D)the effect such a
			 nondiscrimination statute would have on current military billeting and housing
			 policies and practices.
					(15)Assuming repeal of section 654—
					(A)whether the
			 Defense of Marriage Act (Public Law 104–199; 1 U.S.C. 7) and the associated
			 provision of such H.R. 1283 would create a significant difference in the pay,
			 benefits, and other forms of support from the Department of Defense, the
			 Department of Veterans Affairs, and other Federal departments that could be
			 provided to legally married heterosexual military couples, families and
			 dependents and the pay, benefits, and other forms of support that could be
			 provided to legally married military gay couples, families and
			 dependents;
					(B)explain the nature
			 and extent of those differences;
					(C)explain the extent
			 to which the limitations on benefits resulting from the Defense of Marriage Act
			 would affect military readiness, cohesion, morale, and good order and
			 discipline; and
					(D)explain the extent
			 to which this diversity of benefits would affect military family readiness,
			 morale, welfare, and cohesion.
					(16)To effectively
			 implement a repeal of section 654, whether the Defense of Marriage Act should
			 be repealed or amended, and explain the basis for the conclusion.
				(17)The extent to which, and the nature and
			 objectives of, education and training measures and programs that would be
			 required, upon repeal of section 654, for members of the Armed Forces, their
			 families, and dependents.
				(18)The projected costs of a repeal of section
			 654, including costs attributable to changes in military barracks, housing
			 policies, and military construction considered necessary to accommodate various
			 sexual orientations.
				(19)The extent to which, upon repeal of section
			 654, gay and lesbian military retirees, their families, and dependents should
			 be made eligible retroactively for Federal benefits in the same manner as the
			 benefits received by heterosexual military retirees, their families, and
			 dependents as a result of service in the Armed Forces, and if so, what benefits
			 should be provided and at what estimated cost.
				(c)Methodology
				(1)Use of in-house
			 resourcesThe surveys,
			 polling, studies, updates or revisions, and analysis conducted by or for the
			 working group, and instruments designed to conduct such surveys, polling,
			 studies, updates or revisions, and analysis, shall primarily, if not
			 exclusively, employ the in-house capabilities of the Department of
			 Defense.
				(2)RestrictionIf the Secretary of Defense or the working
			 group determines that required surveys, polling, focus groups, and analysis
			 cannot be conducted solely using in-house capabilities of the Department of
			 Defense, the Secretary and the working group may not for those purposes employ,
			 or use the survey instruments or data from, any organization that has
			 previously done any survey, polling, or analysis work on matters related to a
			 potential repeal of section 654 or the Department of Defense policy that
			 preceded enactment of section 654.
				(d)Revised
			 reporting requirement and time linesNot later than six months after the working
			 group provides its final report to the Secretary of Defense, the Secretary
			 shall submit to the Committees on Armed Services of the House of
			 Representatives and the Senate a report containing—
				(1)the report and
			 recommendations of the working group, as modified as required by subsections
			 (a) and (b);
				(2)the comments and recommendations of the
			 Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff
			 of the Air Force, and the Commandant of the Marine Corps regarding the
			 conclusions and recommendations of the working group; and
				(3)the conclusions
			 and recommendations of the Secretary of Defense, including a comprehensive
			 proposal for all Federal legislation required to be enacted or amended should
			 section 654 be repealed.
				
